Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The limitation of a lower seal within the cavity of the fill body and moving between an open position and a closed position by the fill valve, wherein the anesthetic agent flows through the vent port only when the lower seal is in the open position and wherein the lower seal is in the open position when the fill valve is in the closed position, in the context of the claims and in the presence of the other limitations, is not anticipated by the prior art of record in the examiner’s opinion.
For example, US PGPub 2006/0048842 (Bunke) discloses an anesthesia vaporizer system comprising a reservoir (Figure 1), a fill body (5), a fill valve (9), and a vent port (14), but doesn’t disclose a lower seal that functions as claimed.
US PGPub 2004/0089375 (Falligant) discloses an anesthesia vaporizer system comprising a reservoir (abstract), a fill body (120), and a fill valve (144), but doesn’t disclose a vent port or a lower seal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON K NIESZ/               Primary Examiner, Art Unit 3753